Exhibit 10.11

 

COMPENSATION AGREEMENT

 

This COMPENSATION AGREEMENT (the “Compensation Agreement”) is entered into as of
December 3, 2010, by and between Precision Optics, Inc., a Massachusetts
corporation (the “Company”) and Richard E. Forkey, an individual residing in
Massachusetts (“Employee”).

 

WHEREAS, the Company owes Employee $474,646, representing all deferred salary
due to Employee as of the date of this Compensation Agreement (the “Deferred
Salary”);

 

WHEREAS, the Company and Employee have agreed to pay Deferred Salary due to
Employee via the issuance of common stock of the Company; and

 

WHEREAS, all references to shares of the Company’s common stock give effect to a
1 for 25 reverse stock split, effective December 11, 2008 (the “Reverse Split”).

 

NOW THEREFORE, in consideration of the premises and the undertakings set forth
herein, and intending to be fully bound hereby, the parties agree:

 

1.                                       Employee will forgive the Deferred
Salary owed to him by the Company, and in return, Company will issue Employee
172,599 shares of common stock of the Company (the “Shares”).

 

2.                                       The Shares will be issued as registered
common stock within 5 business days following the filling of a Registration
Statement on Form S-8 with the Securities and Exchange Commission, however if
the Form S-8 is not filed within six months of this agreement, the Shares will
be issued as restricted common stock.

 

3.                                       The shares shall vest as follows: one
eighth (1/8th) of the Shares shall vest on January 1, 2012, and one eighth
(1/8th) each quarter thereafter on the first day of each quarter, commencing on
April 1, 2012, until the Shares are fully vested.

 

4.                                       This Compensation Agreement sets forth
the entire agreement of the parties relating to the subject matter hereof and
supersedes any other agreement verbal or written.

 

5.                                       This Compensation Agreement shall be
governed by and construed in accordance with the laws of the State of
Massachusetts, without regard to conflicts of laws principles that would result
in the application of the substantive law of another jurisdiction. This
Compensation Agreement may not be amended or modified except by an instrument in
writing signed by each party.

 

The parties agree this compensation agreement may be delivered and/or returned
by telephone facsimile in one or more counterpart copies, and the parties may
rely upon the signatures hereto whether in original or facsimile copy.

 

Dated: December 3, 2010

 

 

AGREED AND ACCEPTED

 

By:  Employee

 

/s/Richard E. Forkey

 

Name:  Richard E. Forkey

 

 

By:  Precision Optics, Inc. and duly authorized to sign:

 

By:

/s/Don Major

 

Name:  Don Major

Title:  Director

 

--------------------------------------------------------------------------------